DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the preamble of the claim does not provide proper context for the invention. It is recommended that the preamble of the claim be amended to better reflect the invention. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,336,456 B2 to Ehlers et al.

Regarding claim 10, Ehlers et al. disclose a chair system for aircraft, the system comprising: a plurality of modular seats (12, 12, 12), the plurality including one seat frame configured to link to another adjacent seat frame (Column 4, lines 17-25), the one and the another seat frames moving together between a first mode and a second mode (Column 4, lines 17-25); the first mode presenting both frames to support an upright seating mode (Fig.1); and the second mode establishing a substantially horizontal upper surface for supporting a bed (Fig.2).  
Regarding claim 11, wherein the one and another frames each include a seat back arrangement (16) and a seat portion (14), and wherein the seat back includes upper and lower portions (top and bottom of 16) which rotate on hinge points (rotation arrows, Fig.4) to collapse in establishing the substantially horizontal upper surface (back surface of 16 forms upper surface).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0325838 A1 to Erhel in view of US 10,336,456 B2 to Ehlers et al.

Regarding claim 10, Erhel discloses a chair system for aircraft, the system comprising: a modular seat (10), including one seat frame (24) configured to link to another adjacent seat frame (capable of linking to an adjacent frame), the one seat frame moving between a first mode (Fig.1) and a second mode (Fig.3); the first mode to support an upright seating mode (Fig.1); and the second mode establishing a substantially horizontal upper surface for supporting a bed (Fig.3).  
Erhel discloses multiple modular seats but does not disclose the modular seats next to one another and linked to one another.
Ehlers et al. disclose the one and the another seat frames moving together between a first mode and a second mode (Column 4, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have linked the frames of the modular seats of Erhel as taught  by Ehlers et al. so to enable a single user to adjust an entire row of seats, specifically a flight attendant etc. 
Regarding claim 11, Erhel discloses wherein the one and another frames each include a seat back arrangement (14) and a seat portion (12), and wherein the seat back includes upper (72) and lower portions (14) which rotate on hinge points to collapse in establishing the substantially horizontal upper surface (Fig.3).  
Regarding claim 12, Erhel discloses wherein the one and another frames each include a seat portion (12) which translates forward (Fig.1-3) to allow the seat back to collapse to be substantially in the same plane as the seat portion (Fig.3).  

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,195,194 to Bradley et al. in view of US 10,336,456 B2 to Ehlers et al.

Regarding claim 10, Bradley et al. disclose a chair system for aircraft, the system comprising: a of modular seat (Fig.1), including one seat frame configured to link to another adjacent seat frame (11), the seat frame moving between a first mode (Fig.1) and a second mode (Fig.2); the first mode to support an upright seating mode (Fig.1); and the second mode establishing a substantially horizontal upper surface for supporting a bed (Fig.2).  
Bradley et al. discloses a single elongated seat and not separate modular seats linked to one another. 
Ehlers et al. disclose wherein the elongated row of seating includes multiple modular seats (12, 12, 12, Fig.1) linked to one another and the frames moving together between a first mode and a second mode (Column 4, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the convertible seat of Bradley et al. from modular seats and frames linked to one another as taught  by Ehlers et al. so to enable a user to adjust a portion of the seat individually for comfort and also maintain the ability to adjust the entire system as a whole.
Regarding claim 11, Bradley et al. discloses wherein the one and another frames each include a seat back arrangement (104, 106) and a seat portion (103), and wherein the seat back includes upper and lower portions (106 and 104) which rotate on hinge points (multiple rotation hinges, Fig.3-5) to collapse in establishing the substantially horizontal upper surface (Fig.5).  
Regarding claim 12, Bradley et al. discloses wherein the one and another frames each include a seat portion (103) which translates forward (along track 20) to allow the seat back to collapse to be substantially in the same plane as the seat portion (Fig. 4 and 5).  
Regarding claim 13, Bradley et al. discloses wherein the seat back is broken into upper and lower portions (106 and 104) which collapse when a seat portion is pulled forward to allow for the upper and lower seat back portions, along with a top surface of the seat portion, present the substantially horizontal surface (Fig.4 into Fig.5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,787,262 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Allowable Subject Matter
Claims 1-9 and 14 are allowed pending the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/           Primary Examiner, Art Unit 3635